UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6134



GUY LANCASTER RICHMOND,

                                            Plaintiff - Appellant,

          versus


JOSEPH P. SACCHET; STATE OF MARYLAND,

                                           Defendants - Appellees.



                            No. 00-6135



GUY LANCASTER RICHMOND,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2450-WMN, CA-99-3861-WMN)


Submitted:   May 25, 2000                   Decided:   June 5, 2000
Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy Lancaster Richmond, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Guy Lancaster Richmond appeals the district court’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaints.   We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Richmond v. Sacchet, No.

CA-99-2450-WMN (D. Md. Dec. 17, 1999); Richmond v. Maryland, No.

CA-99-3861-WMN (D. Md. Jan. 5, 2000).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                2